Citation Nr: 0836674	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether an October 16, 1998 rating decision was clearly and 
unmistakably erroneous in failing to grant entitlement to 
service connection for a partial injury, right median palmar 
sensory cutaneous nerve.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from March 1990 to June 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Buffalo, 
New York, which granted service connection for a partial 
injury, right median palmar sensory cutaneous nerve and 
assigned an initial rating of 
10 percent, effective February 5, 2004.  

In March 2006, the veteran claimed entitlement to an earlier 
effective date for a grant of service connection for a 
partial injury, right median palmar sensory cutaneous nerve 
claiming that the October 16, 1998 rating decision was 
clearly and unmistakably erroneous because it was based on an 
inadequate July 28, 1998 examination which failed to find a 
partial injury, right median palmar sensory cutaneous nerve.


FINDINGS OF FACT

1.  In an unappealed October 16, 1998, rating decision VA did 
not grant entitlement to service connection for residuals of 
an injury to the right median palmar sensory cutaneous nerve.

2.  The record does not establish that the correct facts, as 
they were known at the time, were not before VA or that VA 
incorrectly applied the statutory or regulatory provisions at 
the time such that the outcome of the claim would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The October 16, 1998, rating decision not granting 
entitlement to service connection for residuals of an injury 
to the right median palmar sensory cutaneous nerve was not 
clearly and unmistakably erroneous and is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
became law in November 2000.  Given the parameters of the law 
surrounding CUE claims, however, the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed in prior RO decisions.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  
  
Criteria

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  The 
essence of a claim of clear and unmistakable error is that it 
is a collateral attack on an otherwise final rating decision 
by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 
(Fed. Cir. 1994).  As such, there is a presumption of 
validity which attaches to that final decision, and when such 
a decision is collaterally attacked, the presumption becomes 
even stronger.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of clear and unmistakable error).

In asserting a claim of clear and unmistakable error the 
claimant must show that: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) 
(en banc).

The Court has further elaborated that a clear and 
unmistakable error is a very specific and rare kind of error 
of fact or law that compels the conclusion, without doubt, 
that but for the error, the result would have been manifestly 
different. Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Final 
decisions are accorded a presumption of validity, and to 
simply claim clear and unmistakable error on the basis that a 
previous adjudication had improperly weighed and evaluated 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1996); Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. 
at 314).  Similarly, broad brush allegations of "failure to 
follow the regulations" or 'failure to give due process," or 
any other general, nonspecific claim of error cannot 
constitute a valid claim of clear and unmistakable error.  
Id.  

The Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a breach of a duty to assist cannot 
constitute a clear and unmistakable error and that even a 
"grave procedural error" does not render a decision of VA 
non-final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2002).  

When a veteran files a claim with VA, and VA acts on one of 
the issues but fails to specifically address the other issue, 
the second issue is deemed denied.  Deshotel v. Nicholson, 
457F.3d 1258 (Fed.Cir. 2006).



Background

The veteran asserts that the rating board in October 1998 
committed clear and unmistakable error by not granting 
entitlement to service connection for residuals of a partial 
injury, right median palmar sensory cutaneous nerve.  
Specifically, the veteran alleges that the October 1998 
decision was based on an inadequate VA examination in July 
1998.

In February 1998, the RO received the veteran's formal claim 
of entitlement to service connection for residuals of a right 
hand/wrist injury to include residuals of a cut nerve.  He 
reported that a double edged knife slipped while being used 
causing a deep puncture wound at the base of his right thumb.  
An August 1991 examination revealed 

A review of the service medical records reveals that the 
veteran injured his right thumb in March 1991.  By late March 
1991, a sleeping sensation was noted in the palmar surface.   
By July 1991, the veteran reported numbness at the thumb 
base.  An August 1991 examination resulted in a clinical 
impression of a partial laceration of the right median nerve 
with residual numbness and minimal weakness.

At a July 1998 VA examination the medical records were 
reviewed.  The right hand had two one and one-half inch 
scars; one at carpal metacarpal joint and the other at the 
metacarpal phalangeal joint.  They were tender and very 
painful to touch. They were non adherent, the skin texture 
was normal, and there was no evidence of ulcer or breakdown.   
The scars were mildly elevated with no evidence of underlying 
tissue loss, inflammation, edema, or keloid formation.  A 
nerve examiner noted that the veteran reported constant 
disturbing numbness along the thumb and into the forearm 
which had now substantially resolved.  However any touch or 
pressure caused very severe disturbing numbness, tingling 
feeling, and hand weakness. The veteran was unable to use 
vibrating machinery.  The diagnosis was most likely a 
neuropathy due to his right thumb injury.  An 
electromyographic study revealed a normal median distal 
latency, a normal right median sensory response, and normal 
ulnar sensory functions.  

A November 2003 report from Owen J. Moy, M.D., Clinical 
Professor of Orthophaedic Surgery noted right hand 
dysfunction following an injury in 1991. The veteran 
sustained lacerations of the palmar radial aspect of the 
thenar eminence as well as mid volar section of his distal 
forearm, proximal to the distal wrist crease in service. 
While there had been slow but progressive improvement over 
the subsequent 8 months it had never completely resolved.  
Since then he has had numbness over the radial aspect of the 
thumb and palm.  Examination revealed healed lacerations over 
the right thumb and radial aspect of wrist and distal 
forearm.  One laceration centered directly over the median 
nerve and an older, unrelated laceration scar at the level of 
the metacarpal joint.  Tinel sign was positive at the level 
of transverse laceration.  Sensitivities were intact over the 
digital nerve at 5mm. The examiner noted concern of the 
possible presence of a chronic flexor carpi radialis 
laceration and more importantly a possible injury to the 
median nerve as well as its palmar cutaneous branch. 

A December 2003 electromyographic study by Thomas B. Cowan, 
M.D., indicated that the right palmar cutaneous branch was 
significantly lower in amplitude than the left palmar 
cutaneous branch.  The impression was an incomplete injury to 
the right median palmar sensory cutaneous branch.

At a June 2004 VA examination, the examiner reviewed the 
clams file and medical records.  He noted the diagnosis by 
the veteran's orthopedic surgeon that he had an incomplete 
injury to the right median palmar sensory cutaneous branch.  
A peripheral nerve examination revealed normal power, tone, 
and bulk, and full strength in finger flexors with only 
weakness in finger extension.  Sensory sensation was normal 
to pinprick, light touch, vibration, and positive sense in 
the 5 fingers. It was noted that in the 1998 VA examination 
an electromyograph revealed no evidence of a right median 
nerve lesion involving either the motor or sensory branch of 
the thumb or second digit. The impression had been no sign of 
nerve damage related to the right hand injury.  The examiner 
spoke to the veteran's private physicians and noted that 
while a 2003 electromyograph revealed abnormalities; the 1998 
electromyograph did not.  The examiner opined that if the 
1991 injury had resulted in nerve damaged it would have been 
seen in the 1998 electromyographic study.  

In a March 2005 letter Dr. Cowan stated that the palmar 
cutaneous branch of the median nerve had been injured in the 
laceration injury in 1991.

In September 2005 a VA peripheral nerve examiner found 
decreased sensation and dyesthesias along the entire right 
thumb.  The impression was injury of the right palmer 
cutaneous branch median nerve.

Analysis

The veteran, in essence, claims that the July 1998 VA 
examination was inadequate and that VA should have conducted 
additional examination to include the right palmer cutaneous 
branch median nerve prior to awarding service connection in 
October 1998.  It is asserted, in essence, that an earlier 
effective date for service connection for injury to the right 
palmer cutaneous branch median nerve should be awarded from 
February 17, 1998 instead of from February 5, 2004.  

Based upon the evidence and law existing at the time of the 
October 1998, rating decision, the Board finds there was no 
clear and unmistakable error in that decision.  The veteran's 
claim of clear and unmistakable error is, in essence, no more 
than a simple disagreement as to how the facts were weighed 
or evaluated or assertions that VA violated a duty to assist.  
There is no indication from the medical evidence before the 
RO in October 1998 that the veteran suffered any right palmer 
cutaneous branch median nerve damage.  Electromyographic 
studies were obtained and were essentially negative.  The 
veteran's residuals of his right thumb injury at the time of 
the July 1998 VA examination are shown to have consisted of 
tender and nonadherent scarring with no evidence of 
underlying tissue loss, inflammation, edema, or keloid 
formation, and no evidence of nerve damage.

At the time of the October 16, 1998 rating decision the 
evidence of record did not demonstrate the presence of injury 
to the right palmar cutaneous branch median nerve.  Although 
subsequent November and December 2003 private medical 
opinions opine the presence of a partial injury to the right 
palmer cutaneous branch median nerve in 1998, these opinions 
are not probative of clear and unmistakable error they were 
not of record in October 1998.  For similar reasons, the VA 
examination of September 2005 may not be considered as part 
of a clear and unmistakable error claim because it was not of 
record at the time of the decision at issue.  

Upon consideration of all applicable law and fact, the Board 
finds there is no probative evidence indicating that the 
correct facts were not before VA or that statutory or 
regulatory provisions applicable at the time of the October 
16, 1998 decision were incorrectly applied.  Although the 
veteran may have suffered additional injury to his right 
thumb in 1991, and that further medical evaluations may have 
revealed additional chronic symptoms, to include a partial 
injury to the right median palmar sensory cutaneous nerve, 
the veteran's claim that VA violated a duty to assist does 
not constitute clear and unmistakable error. His assertions 
that the July 1998 VA examination was inadequate are no more 
than a disagreement as to how the evidence was weighed or 
evaluated and is not clear and unmistakable error.  
Therefore, the Board finds that the October 16, 1998 rating 
decision not granting service connection for residuals of a 
partial injury, right median palmar sensory cutaneous nerve 
right hand laceration, was not clearly and unmistakably 
erroneous and is final.  


ORDER

The October 16, 1998 decision was not clearly and 
unmistakably erroneous in failing to grant entitlement to 
service connection for a partial injury, right median palmar 
sensory cutaneous nerve.  The appeal is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


